In re James Davis; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court *379Div. C, No. 489-600; to the Court of Appeal, Fourth Circuit, No. 2015-K-0055.
The writ is transferred to the district court with instructions to the district judge to act on relator’s application for post-conviction relief as relator shows by Inmates’ Request for Legal/Indigent Mail receipt that the application was submitted on or about April 24, 2014. The district court is ordered to provide this Court with a copy of its judgment.